IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00217-CV

                    IN THE INTEREST OF J.D.S., A CHILD


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 1426969


                                       ORDER


       By her Motion to Supplement Record filed on June 25, 2015, appellant requests

that this Court supplement the reporter’s record with an adversary hearing held in June

of 2014. If any item relevant to the appeal is omitted from the reporter’s record, any

party may, by letter, direct the official court reporter to prepare and file a supplemental

reporter’s record containing the omitted item.      TEX. R. APP. P. 34.6(d).    However,

supplementation is only necessary if the reporter’s record has already been filed. In this

case, it has not been filed. The time to file the reporter’s record has been extended to

July 20, 2015. If appellant wants the adversary hearing included in the reporter’s
record, appellant must make a request to the official court reporter that it be included in

the reporter’s record. Id. 34.6(b)(1).

         Accordingly, appellant’s Motion to Supplement Record is denied.



                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 16, 2015




In the Interest of J.D.S.                                                            Page 2